DETAILED ACTION
This communication is in response to the request for continued examination filed 13 September 2021.
Claims 1-15 are currently pending.  
Claims 1-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 13 September 2021 has been entered.

Response to Amendment/Remarks
The rejections under 35 USC § 112 have been remedied and are withdrawn.
Regarding 35 USC § 101, Examiner has fully considered Applicant’s remarks but does not find them persuasive. Applicant argues that the “amended independent claims provide additional functions to devices, such as the second device, that allow the devices to receive content associated with marks when the devices are not capable of scanning the marks.” Remarks at 8. The second device is not positively recited. In claim 1, for example, the claimed system is performing all steps including the steps of providing content and providing a recommendation of content.
Applicant argues that “providing content associated with a scannable mark to a device that is not capable of scanning the scannable mark when the device is at a location of a different scannable mark is not within the identified sub-groupings identified in the current guidance.” Remarks at 8. The claims recite providing content and content suggestions to a device based on their location. This content is provided in part based on the activities of a user having another device. The claims recite both marketing activities and interactions between people.
Applicant argues that “the subject matter of the claims must not be well-understood, routine, or conventional in the field if there is no reference or combination of references that teaches or suggests each and every limitation of the independent claims.” Remarks at 9. “Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass ’n. for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013). A novel and non-obvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 90 (2012).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
(Claim 1) The “determining a second physical location of a second mark that is within a radius of the first physical location of the first mark, wherein the second mark is a scannable image positioned at the second physical location that is different than the first physical location of the first mark, and wherein the second mark is a second QR code positioned at the second physical location that is scannable to receive second content associated with the second mark” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a processing resource; and a memory resource storing instructions executable by the processing resource to:” language, the claim encompasses a user manually making a determination of a second physical mark that is within a radius. This claim falls within the mental processes grouping. Accordingly, this claim recites an abstract idea.
(Claim 12) The “determining a rank of the scanned mark compared to a number of different marks associated with different content by comparing the content associated with the scanned mark and different content associated with the number of different marks” step, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. The claim does not recite any computer components performing this step. The claim encompasses a user manually comparing content to make a determination of a rank. This claim falls within the mental processes grouping. Accordingly, this claim recites an abstract idea.
(Claims 1-7) The claimed concept of receiving information including a location and a first mark, using this information to determine a second location, providing content, and providing a recommendation of content based on location
(Claims 8-11) The claimed concept of crowdsourcing scanned image IDs, content, and location information from users in order to provide this information to other users when they’re in a certain location is a method of commercial activity including marketing behaviors and managing relationships between people. This concept falls within the certain methods of organizing human activity grouping. Accordingly, these claims recite an abstract idea.
(Claims 12-15) The claimed concept of crowdsourcing scanned image IDs, content, and location information from users in order to rank the information and present it to others users when they’re in a certain location is a method of commercial activity including marketing behaviors and managing relationships between people. This concept falls within the certain methods of organizing human activity grouping. Accordingly, these claims recite an abstract idea.
The mere nominal recitation of generic computer components does not take the claim limitations out of the above groupings. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional element of a system comprising: a processing resource; and a memory resource storing instructions executable by the processing resource (claims 1-7) and a non-transitory computer readable medium storing instructions executable by a processor (claims 8-11) and includes no more than mere instructions to apply the exception using the generic computer components. The computer components do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 12-15 do not positively recite any computer components or other additional elements to perform the recited steps.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.
Also see Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, (Fed. Cir. 2016) which contains a similar concept wherein a device is unable to access particular content but a workaround is created so that the content can be provided to the device nonetheless.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEREDITH A LONG/Primary Examiner, Art Unit 3688